BOND, J.
This is an action for damages for assault and battery. There was a verdict and judgment for plaintiff for $100. Defendant filed a motion for new trial, which was overruled on January 7, 1896. Defendant did not except to this ruling, but on the third of April, 1897, *67filed a second motion to set aside the judgment and for new trial. This motion was subsequently overruled, exceptions taken, and an appeal by defendant to this court. It is undisputed that the motion for new trial, to the overruling of which defendant excepted, was not filed within the time prescribed by statute; Eevised Statutes 1889, section 2243; hence the record proper is alone before us for review, and as that discloses no error on its face, the judgment herein is affirmed.
All concur.